John McDonnell vs Henry Hudson

in case
The Defendant in the above Action by his Counsel moves the Court that the writ issued in the above action be quashed^ Because the def4 saith that the said writ of the Pltff. was issued by the Clerk on the 18 January 1817 without any precipie being filed by the Pltff to warrant the issuing thereof
McDougal & Sibley
And because the said writ since the issuing thereof has been altered and made to correspond with a paper said to be filed in sd Cause on the 22d of July 1817.
M°Dougall & Sibley

[In the handwriting of Solomon Sibley]